Citation Nr: 0115473	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.  

2.  Entitlement to special monthly compensation based on need 
for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty from November 1977 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran has alleged, in substance, that in adjudicating 
his claims the RO obtained the wrong records from the Social 
Security Administration (SSA).  A review of those records 
reflects that at least some, and perhaps all, of those 
records pertain to a person with the same last name as the 
veteran but with a different first name.  However, these same 
records reflect a Social Security number which is the same as 
the Social Security number reflected in the veteran's DD 214 
and in his initial VA claim received in July 1984.  Indeed, 
it appears that the veteran was initially assigned a VA claim 
number based on this Social Security number but that for a 
reason or reasons not clear and not set forth in the claim 
file, the veteran's VA claim number was changed to his 
current claim number, as shown on the title page.  

Accordingly, clarification is required as to both when and 
why the veteran's VA claim number was changed and whether a 
search for VA records has been conducted under the 
appropriate claim number.  Also, an additional search for SSA 
records should be conducted under the appropriate Social 
Security number, since the veteran reported in September 1999 
that he receives SSA benefits.  

The Board also observes that in December 1999 the RO denied 
service connection for arthritis of multiple joints on the 
basis that the claim was not well grounded.  Thus, in view of 
the foregoing, that claim should be readjudicated on the 
merits.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for arthritis of 
multiple joints since service discharge.  
After securing the necessary release(s), 
the RO should obtain these records. 

2.  The RO should request that the veteran 
report the dates (at least approximately) 
and places of all VA treatment.  Then, the 
RO should obtain such records and in making 
that request should exercise care that a 
thorough search is made under the 
appropriate VA claim number.  Any records 
received should be associated with the 
claims folder.

3.  The RO should clarify both when and why 
the veteran's claim number was changed and 
whether the currently assigned claim number 
is the veteran's actual Social Security 
number.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, to 
include the medical records relied upon 
concerning that claim.  In making that 
request the RO should exercise care that a 
thorough search is made under the 
appropriate Social Security number.  Any 
records received should be associated with 
the claims folder.

5.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether the veteran now has arthritis of 
any joint and, if so, whether it is as 
least as likely as not related to his 
period of military service or any 
incident therein, or manifested within 
one year after service discharge.  All 
indicated tests and studies are to be 
performed.  The claims folder is to be 
made available to the orthopedist prior 
to examination for use in the study of 
the case.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

7.  Thereafter, the RO should readjudicate 
the claims, keeping in mind that the claim 
for service connection for arthritis of 
multiple joints must be adjudicated de 
novo.  

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


